           Case 4:19-cv-05529-JSW Document 2 Filed 09/03/19 Page 1 of 5



 1 Brian C. Sinclair (State Bar No. 180145)
   bsinclair@rutan.com
 2 Kenneth J. Zielinski (State Bar No. 258555)
   kzielinski@rutan.com
 3 RUTAN & TUCKER, LLP
   611 Anton Boulevard, Suite 1400
 4 Costa Mesa, California 92626-1931
   Telephone: 714-641-5100
 5 Facsimile: 714-546-9035

 6 Attorneys for Defendant
   ROSENDIN ELECTRIC, INC.
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10

11 STERLING PATTERSON, individually,                     Case No.
   and on behalf of other aggrieved employees
12 pursuant to the California Private Attorneys          [State Case No. CGC-19-577539]
   General Act,
13
                  Plaintiff,                             DISCLOSURE STATEMENT OF
14                                                       DEFENDANT ROSENDIN ELECTRIC, INC.
           vs.                                           PURSUANT TO FEDERAL RULE OF CIVIL
15                                                       PROCEDURE 7.1
   ROSENDIN ELECTRIC, INC., a California
16 corporation; and DOES 1 through 100,                  [Concurrently filed with Civil Cover Sheet;
   inclusive,                                            Certificate of Interested Entities or Persons;
17                                                       Notice of Related Cases; Declaration of Cliff
                  Defendants.                            Thompson; Declaration of Kenneth J. Zielinski;
18                                                       Notice of Removal]

19

20             TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
21 NORTHERN DISTRICT OF CALIFORNIA:

22             This Corporate Disclosure Statement is filed on behalf of Defendant Rosendin Electric, Inc.

23 in compliance with the provisions of Rule 7.1(a) of the Federal Rules of Civil Procedure.

24             Defendant Rosendin Electric, Inc. declares that Rosendin Holdings, Inc. is its parent

25 corporation.

26             A supplemental disclosure statement will be filed upon any change in the information

27 provided.

28 / / /


     2669/022879-0118
                                                                           DISCLOSURE STATEMENT OF
     13956120.1 a09/03/19                              -1-          DEFENDANT ROSENDIN ELECTRIC, INC.
          Case 4:19-cv-05529-JSW Document 2 Filed 09/03/19 Page 2 of 5



 1 Dated: September 3, 2019                 RUTAN & TUCKER, LLP
                                            BRIAN C. SINCLAIR
 2                                          KENNETH J. ZIELINSKI

 3
                                            By: /s/ Kenneth J. Zielinski
 4                                              Kenneth J. Zielinski
                                                Attorneys for Defendant
 5                                              ROSENDIN ELECTRIC, INC.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2669/022879-0118
                                                            DISCLOSURE STATEMENT OF
     13956120.1 a09/03/19                   -2-      DEFENDANT ROSENDIN ELECTRIC, INC.
          Case 4:19-cv-05529-JSW Document 2 Filed 09/03/19 Page 3 of 5



 1                                         CERTIFICATE OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF ORANGE

 3             I, PAT SEWARD, declare:

 4        I am employed by the law office of Rutan & Tucker, LLP in the County of Orange, State of
   California. I am over the age of 18 and not a party to the within action. My business address is 611
 5 Anton Boulevard, Fourteenth Floor, Costa Mesa, California 92626-1931.

 6             On September 3, 2019, I caused to be served the document(s) described as :

 7             DISCLOSURE STATEMENT OF DEFENDANT ROSENDIN ELECTRIC, INC.
               PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
 8
     on the interested parties in said action as stated on the attached service list.
 9
                     BY CM/ECF ELECTRONIC DELIVERY: In accordance with the registered case
10
                      participants and in accordance with the procedures set forth at the Court’s website.
11                    BY PERSONAL DELIVERY: I caused such envelope(s) to be delivered by hand
            
                      this date to the offices of the addressee(s).
12
                     BY MAIL: In the course of my employment with Rutan & Tucker, LLP, I have,
13                    through first-hand personal observation, become readily familiar with Rutan &
                      Tucker, LLP’s practice of collection and processing correspondence for mailing with
14
                      the United States Postal Service. Under that practice I deposited such envelope(s) in
15                    an out-box for collection by other personnel of Rutan & Tucker, LLP, and for
                      ultimate posting and placement with the U.S. Postal Service on that same day in the
16                    ordinary course of business. If the customary business practices of Rutan & Tucker,
                      LLP with regard to collection and processing of correspondence and mailing were
17                    followed, and I am confident that they were, such envelope(s) were posted and placed
18                    in the United States mail at Costa Mesa, California, that same date. I am aware that
                      on motion of party served, service is presumed invalid if postal cancellation date or
19                    postage meter date is more than one day after date of deposit for mailing in affidavit.
                     BY  OVERNITE EXPRESS OR  FEDERAL EXPRESS DELIVERY: I
20
                      deposited in a box or other facility regularly maintained by  OVERNITE
21                    EXPRESS OR  FEDERAL EXPRESS, an express service carrier, or delivering to a
                      courier or driver authorized by said express service carrier to receive documents, a
22                    true copy of the foregoing document in sealed envelopes or packages designated by
                      the express service carrier, addressed as stated below, with fees for overnight
23                    delivery provided for or paid.
24                   VIA FACSIMILE: I caused the above document(s) to be transmitted by facsimile
                      machine, telephone number 714-546-9035, pursuant to California Rules of Court,
25                    Rule 2005. The facsimile machine I used complied with Rule 2003(3) and no error
26                    was reported by the machine. Pursuant to Rule 2008(e), I caused the machine to print
                      a record of the transmission. Said fax transmission occurred as stated in the
27                    transmission record and was directed as stated on the attached service list.

28                   E-MAIL: I transmitted a true copy of the foregoing document(s) to the e-mail
                      addresses set forth as stated on the attached service list.

     2669/022879-0118
     14116545.1 a09/03/19
          Case 4:19-cv-05529-JSW Document 2 Filed 09/03/19 Page 4 of 5



 1                   I declare under penalty of perjury that I am employed in the office of a member of the
 2                    bar of this Court at whose direction the service was made and that the foregoing is
                      true and correct.
 3
               Executed on September 3, 2019, at Costa Mesa, California.
 4

 5

 6                              Pat Seward
                            (Type or print name)                                 (Signature)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2669/022879-0118
     14116545.1 a09/03/19
          Case 4:19-cv-05529-JSW Document 2 Filed 09/03/19 Page 5 of 5



 1                                                  SERVICE LIST
                                Sterling Patterson, et al. v. Rosendin Electric, Inc., et al.
 2                          San Francisco County Superior Court Case No. CGC-19-577539
                                          U.S.D.C. Case No.
 3

 4
      Edwin Aiwazian, Esq.
 5    LAWYERS for JUSTICE, PC
      410 West Arden Avenue, Suite 203
 6    Glendale, CA 91203
      Tel: 818-265-1020
 7    Fax: 818-265-1021

 8    Attorneys for Plaintiff,
      STERLING PATTERSON
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2669/022879-0118
     14116545.1 a09/03/19
